Title: To George Washington from Tobias Lear, 21 December 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Decr 21st 1795
          
          I have the pleasure to inform you that the Legislature of this State has taken 40 Shares in the Potomac Company, and that the other 60 are subscribed by individuals, with a condition to relinquish them or so many of them as the State of Virginia may agree to take. This puts us upon secure ground, and ensures the completion of the navigation of the River and its principle branches. Tomorrow there is to be a meeting of the Directors, when measures will be taken to prosecute the work with spirit the ensuing year; and I have no hesitation in saying that Mr Myres’ services will be required if he should be yet disengaged. I have, as before stated, conversed with the Directors individually respecting him, and they appeared unanimously impressed with the necessity of having him. At present he must make his home at Alexa. or Geo. Town, as there is no particular place on the River, in the Command of the Company where he can reside with his family: But it is possible, in the event of his being engaged, that he might, from motives of œconomy, prefer residing at some town up the River, where he might be equally, or perhaps more in the way of attending to his various calls than he could be hereabouts. I shall, tomorrow, propose building a House for the Company on a lot at the Great falls, which may, for the present, be occupied by the Superintendant of the works, and in future will be necessary for the office of the Company; And further, that their papers should be kept there,

that there should be regular monthly meetings of the Directors at that place when the Manager may report to them in writing the progress of the work done in the preceding month, and what may be proper to be done in the ensuing, and at those meetings all applications & accounts should be exhibited and contra[c]ts made. I have been contending for a systematic arrangement of this kind ever since I have had a seat at the board; but the objection to it was the want of funds to complete the whole, and therefore such arrangements were not necessary. Now this will be done away, and I beleive I shall succeed. I am persuaded it is necessary.
          Fanny and the Children are in good health, and unite with me in every sentiment of respectful & affectionate regard for your good Mrs Washington & yourself—and love to Cousin Washington & Mr Dandridge. I have the honor to be my dear Sir, with the most grateful & affectionate feelings Your sincere & devoted friend
          
            Tobias Lear
          
        